DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 9/14/2021 are acknowledged and have been fully considered.  Claims 1, 6, 7, and 10 are now pending.  Claims 2-5, 8, and 9 are canceled; claims 1 and 6 are amended; claim 10 is withdrawn; no claims are new.
Claims 1, 6, and 7 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composition ratio" in the sixth and eight lines.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 1 recites the phrase “the composition ratio of the sunscreen composition of the cerium oxide particles is 4” and “the composition ratio of the sunscreen composition of the cerium oxide particles is 6”.  A ratio is generally defined as a relation between two amounts (i.e. where the ratio of component A to component B is 1:2).  It is not clear what ratio of components “the composition ratio of the sunscreen composition of the cerium oxide particles” is referring to.  Further, it is not clear if the composition ratio being 4 or 6 is referring to “4:1” or “6:1”.  For purposes of examination, the phrases will be interpreted as “when the cerium oxide particles are 4% by weight of the composition” and “when the cerium oxide particles are 6% by weight of the composition”.
Claims 6 and 7 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Berg-Schultz et al. (US 2008/0292711, of record).
Berg-Schultz et al. teaches coated metal oxide particles which include a polysiloxane coating (see abstract). Berg-Schultz et al. teaches that the coated metal oxide particles are useful in cosmetic or dermatological formulations for the protection against harmful effects of sunlight (see abstract). Berg-Schultz et al. teaches that the coated metal oxide particles have UV-A and/or UV-B and/or UV-C filter and/or broadband filter activity (see [0009]). Berg-Schultz et al. teaches that the metal oxide can be cerium oxide (see [0023]).  Berg-Schultz et al. teaches that the particles can be coated with silane derivatives such as triethoxycaprylylsilane (see [0037]) and teaches that triethoxy caprylylsilane has been proposed for modifying the surface of the metal oxide in order to ease the incorporation into the formulation, to avoid the formulation incompatibilities and to reduce the photocatalytic activity (see [0007]). Berg-Schultz et al. teaches about 0.01 to about 50% by weight of the coated metal oxide particles (see [0042]).  Berg-Schultz et al. teaches that the particle size is usually in the range from 2 to 100 nm (i.e. 0.002-0.1µm, see [0035]). Berg-Schultz et al. teaches the ratio of the surface active ingredients to the sunscreen on polysiloxane basis is preferably in the range of 1:10 to 10:1 (see [0028]) and that the ratio (w/w) of the coating with a sunscreen on a polysiloxane basis to the metal oxide particles in the final product is in the range 2-10% (see [0029]).
Although, Berg-Schultz et al. teaches coated metal particles and suggests the use of cerium oxide and utilizing triethoxy caprylylsilane to coat the particles, the reference does not exemplify the instant embodiments.  
prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, one would be motivated to utilize triethoxy caprylylsilane as Berg-Schultz et al. teaches has been proposed for modifying the surface of the metal oxide in order to ease the incorporation into the formulation, to avoid the formulation incompatibilities and to reduce the photocatalytic activity (see [0007]).  Therefore, it is within the skill of an artisan to look at the suggested embodiments and make the instantly claimed composition.  Regarding the limitations of “wherein MPF in the wavelength region of 340 to 350nm is from 7 to 11 when the composition ratio of the sunscreen composition of the cerium oxide particles is 4” and “wherein MPF in the wavelength region of 315 to 340nm is from 25 and 35 when the composition ratio of the sunscreen composition of the cerium oxide particles is 6”, note the interpretation set forth above in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  In the instant case, Berg-Schultz et al. teaches the same materials, cerium oxide particles and triethoxycaprylylsilane, as instantly claimed and teaches about 0.01 to about 50% by weight of the coated metal oxide particles.  A prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Berg-Schultz et al. (US 2008/0292711, of record) in view of Truffault et al. (“Cerium oxide based particles as possible alternative to ZnO in sunscreens: Effect of the synthesis method on the photoprotection results”, of record).
The teachings of Berg-Schultz et al. have been set forth above.
Berg-Schultz et al. does not teach doped cerium oxide.
Truffault et al. teaches a Ca-doped CeO2 nanopowder (see abstract).  Truffault et al. teaches the use of pure CeO2 in the cosmetic field is not suitable due to its catalytic activity, doping CeO2 with Ca2+ ions was found to reduce its catalytic activity and its particle size (see page 357).  Truffault et al. specifically teaches 10% Ca-doped CeO2 (see page 357).
Regarding claims 6 and 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 10% Ca-doped CeO2 as taught by Truffault et al. in the composition of Berg-Schultz et al.  One would be motivated to do so with a reasonable expectation of success as Truffault et al. teaches the use of pure CeO2 in the cosmetic field is not suitable due to its catalytic 2 with Ca2+ ions was found to reduce its catalytic activity and its particle size (see page 357) and teaches successful utilization of 10% Ca-doped CeO2.

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection necessitated by amendment. 
Applicant argues that all the cited references are silent to that MPF in the wavelength region of 340 to 350 nm is from 7 to 11 when the composition ratio of the sunscreen composition of the cerium oxide particles is 4 (Example 1), and MPF in the wavelength region of 315 to 340 nm is from 25 to 35 when the composition ratio of the sunscreen composition of the cerium oxide particles is 6 (Example 2).  However, in the instant case, Berg-Schultz et al. teaches the same materials, cerium oxide particles and triethoxycaprylylsilane, as instantly claimed and teaches about 0.01 to about 50% by weight of the coated metal oxide particles.  A person of ordinary skill in the art would reasonably expect the same materials in the same amounts to have the same properties.  Further, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Thus, Applicant’s arguments are not found to be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Melissa L Fisher/Primary Examiner, Art Unit 1611